         Case 20-32437 Document 263 Filed in TXSB on 06/18/21 Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                            ENTERED
                                                                                                              06/18/2021
In re:                                                §           Chapter 11
                                                      §
PERMICO MIDSTREAM PARTNERS                            §           Case No. 20-32437 (MI)
HOLDINGS, LLC, et al.,                                §
                                                      §           (Jointly Administered)
         Debtors.1                                    §

        STIPULATION AND AGREED ORDER AUTHORIZING TRUSTEE TO
      OBTAIN UNSECURED DEBT ALLOWABLE UNDER SECTION 503(b)(1) AS
                     AN ADMINISTRATIVE EXPENSE

         William R. Greendyke, the court-appointed chapter 11 trustee (the “Trustee”) for

Permico Midstream Holdings, LLC and Permico Midstream Partners LLC (the “Debtors”), and

Jeff Beicker, in his individual capacity (collectively, the “Parties”), hereby enter into this

stipulation and agreed order (this “Stipulation and Agreed Order”) as follows:

         WHEREAS, on May 4, 2020 (the “Petition Date”), each of the Debtors filed a petition

for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

         WHEREAS, the Bankruptcy Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1334; this matter is a core proceeding within the meaning of 28 U.S.C § 157(b)(2); and

venue is proper pursuant to §§ 1408 and 1409;

         WHEREAS, on May 12, 2020, the Court entered its Order for Appointment of Chapter

11 Trustee (the “Trustee Order”) [Doc. No. 33];

         WHEREAS, on May 18, 2020, the Office of the United States Trustee (the “U.S.

Trustee”) filed a Notice of Appointment of Chapter 11 Trustee and corresponding Application for

1
  The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
follows: Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The
location of the Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston,
TX 77074.



                                                          1
        Case 20-32437 Document 263 Filed in TXSB on 06/18/21 Page 2 of 5




Order Approving Appointment of Chapter 11 Trustee, seeking the approval of Mr. Greendyke to

serve as the Trustee in these cases [Doc. Nos. 36 & 37];

       WHEREAS, on May 22, 2020, the Court entered its Order Approving Appointment of

Chapter 11 Trustee in the Jointly Administered Permico Midstream Partners Holdings, LLC

Cases (the “Trustee Order”) [Doc. No. 44], approving the appointment of Mr. Greendyke as the

Trustee;

       WHEREAS, as of the date hereof, the Trustee requires additional funding to pay for

certain expenses of the Debtors, including but not limited to monthly rent, utilities, employee

salaries, U.S. Trustee fees, and other miscellaneous expenses needed to run the day-to-day

operations (collectively, the “Administrative Costs”) of the Debtors;

       WHEREAS, in order to pay for the Administrative Costs, and pursuant to Section 364(b)

of the Bankruptcy Code, the Trustee is hereby seeking to incur unsecured debt outside the

ordinary course of business allowable under Section 503(b)(1) of the Bankruptcy Code as an

administrative expense;

       WHEREAS, Mr. Beicker has agreed to provide an unsecured loan of up to $57,500.00 to

the Debtors’ estates in order to pay for the Administrative Costs;

       WHEREAS, the Trustee hereby stipulates that no other sources of funding were

available to the Trustee as of the date hereof, and such funding is immediately needed for the

operation of the Debtors’ businesses;

       WHEREAS, the Parties stipulate that any funding extended by Mr. Beicker—as it

specifically relates to this Stipulation, and which shall not exceed $57,500.00—shall be treated

as an administrative expense allowable under Section 503(b)(1) of the Bankruptcy Code.

NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED, AND ORDERED:




                                                 2
        Case 20-32437 Document 263 Filed in TXSB on 06/18/21 Page 3 of 5




       1.      The foregoing recitals are hereby incorporated by reference into this Stipulation

and Agreed Order.

       2.      Pursuant to Section 364(b) of the Bankruptcy Code, the Trustee is authorized to

accept an unsecured loan of no more than $57,500.00 from Mr. Beicker.

       3.      Any funding extended by Mr. Beicker to the Trustee on behalf of the Debtors—as

it specifically relates to this Stipulation, and which shall not exceed $57,500.00—shall be treated

as an administrative expense allowable under Section 503(b)(1) of the Bankruptcy Code, and

such amounts will be paid in full on the effective date of a confirmed plan of reorganization /

liquidation.

       4.      This Stipulation and Agreed Order constitutes the entire agreement between the

Parties with respect to the subject matter hereof, and supersedes all prior discussions,

agreements, and understandings, both written and oral, among the Parties with respect thereto.

       5.      This Stipulation and Agreed Order is not effective until it has been entered by the

Bankruptcy Court.

       6.      The Bankruptcy Court retains jurisdiction with respect to all matters arising from

or related to the implementation of this Stipulation and Agreed Order, and the Parties hereby

consent to such jurisdiction to resolve any dispute or controversies arising from or related to this

Stipulation and Order.

       Dated: May ____, 2021
Signed: June 18, 17,
        October  20212018
       IT IS SO ORDERED.
                                                    ____________________________________
                                              ____________________________________
                                                                  Marvin Isgur
                                              THE HONORABLE       MARVIN
                                                        United States       ISGUR,
                                                                      Bankruptcy Judge
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 3
       Case 20-32437 Document 263 Filed in TXSB on 06/18/21 Page 4 of 5




STIPULATED AND AGREED:



/s/ Jason L. Boland__________                     /s/ Lloyd A. Lim
Jason L. Boland (SBT 24040542)                    Lloyd A. Lim
Bob B. Bruner (SBT 24062637)                      Texas State Bar No. 24056871
Julie Goodrich Harrison (SBT 24092434)            Rachel Thompson Kubanda
Norton Rose Fulbright                             Texas State Bar No. 24093258
1301 McKinney Street, Suite 5100                  BALCH & BINGHAM LLP
Houston, Texas 77010                              811 Louisiana Street, Suite 1010
Telephone: (713) 651-5151                         Houston, Texas 77002
 Facsimile: (713) 651-5246                        Telephone: (713) 362-2550
Email:jason.boland@nortonrosefulbright.co m       E-mail: llim@balch.com
Email: bob.bruner@nortonrosefulbright.com         E-mail: rkubanda@balch.com
Email:
julie.harrison@nortonrosefulbright.com            Counsel to Permico Energia, LLC


Counsel to William R. Greendyke, Chapter
11 Trustee




                                              4
        Case 20-32437 Document 263 Filed in TXSB on 06/18/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on May 27, 2021, a true and correct copy of the foregoing document

was served by the Electronic Case Filing System for the United States Bankruptcy Court for the

Southern District of Texas on those parties registered to receive electronic notices.


                                                      /s/ Maria Mokrzycka
                                                      Maria Mokrzycka




                                                 5
